Edmonds, J.:
This is an action on a contract for goods' sold, and work done; the summons does not contain a notice of any specified sum for which judgment would be demanded; but, instead, it contains a notice that the plaintiff will apply to the court on a certain day for the relief demanded in the complaint. This, I think, is irregular, and the motion must be denied, and with costs.
The irregularity in this summons cannot be disregarded under section 145 of the Code, as immaterial, because that section relates to pleading, only, and not to process.
The.court may have power to amend the process, but that can only be done on a motion therefor.
“ Motion denied with costs.